UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6904



DONNIE MOORE,

                                              Plaintiff - Appellant,

          versus


WILLIAM HAINES, Warden, Huttonsville Correc-
tional Center,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-99-20-2)


Submitted:   October 17, 2001             Decided:   October 26, 2001


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donnie Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donnie Moore appeals the district court’s order denying relief

on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

2001).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we affirm the

district court’s order on the reasoning of the district court.

Moore v. Haines, No. CA-99-20-2 (N.D.W. Va. May 14, 2001).*     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
      The district court granted Moore’s request for a certificate
of appealability.


                                2